Exhibit 10.1
AMENDMENT TO NONQUALIFIED STOCK OPTION AWARD AGREEMENTS
UNDER THE
DEVON ENERGY CORPORATION 2005 LONG-TERM INCENTIVE PLAN
     THIS AMENDMENT TO NONQUALIFIED STOCK OPTION AWARD AGREEMENTS (“Amendment”)
is entered into as of the ___ day of                     , 2008 by and between
Devon Energy Corporation, a Delaware corporation (the “Company”), and
                     (the “Participant”).
W I T N E S S E T H:
     WHEREAS, the Company and the Participant have previously entered into
certain Nonqualified Stock Option Award Agreements under the Devon Energy
Corporation 2005 Long-Term Incentive Plan listed on Exhibit A (the
“Agreements”), which granted to the Participant options to purchase shares of
Common Stock of the Company (the “Stock Options”) in exchange for the
Participant’s performance of future services for the Company pursuant to the
terms of the Agreements; and
     WHEREAS, the Company and the Participant desire to amend the Agreements
with respect to the vesting and exercisability of the Stock Options following
the date of retirement of the Participant under certain circumstances; and
     WHEREAS, Section 12.7 of the Plan permits the Compensation Committee of the
Company’s Board of Directors (the “Committee”) to amend the Agreements; and
     WHEREAS, the Committee has approved the amendment of the Agreements as set
forth herein.
     NOW, THEREFORE, for good and valuable consideration, the receipt of which
is hereby acknowledged, the parties hereto agree that the Agreements are hereby
amended as follows:

  1.   Section 1 is hereby amended by deleting the definition of “Early
Retirement Date” in Section 1(b) and by inserting the definition of “Normal
Retirement Date” in Section 1(b).     2.   Section 1 is hereby amended by adding
a new definition in Section 1(c) as follows:         ““Post-Retirement Eligible”
means the Participant’s Date of Termination occurs (i) by reason of the
Participant’s retirement and (ii) on or after the Participant has attained age
fifty-five (55) with ten (10) or more Years of Service, as that term is defined
in the Retirement Plan.”     3.   The first sentence of Section 3 is hereby
amended to read as follows:         “Each installment of Covered Shares of the
Stock Option shall be exercisable on and after the Vesting Date for such
installment as described in the following schedule (but only if the
Participant’s Date

 



--------------------------------------------------------------------------------



 



      of Termination has not occurred before the Vesting Date, except as
otherwise provided in Section 3 of this Award Agreement):”     4.   The first
sentence of Section 3(a) is hereby amended to read as follows:         “The
Stock Option shall become fully exercisable upon the occurrence of a Change of
Control Event that occurs (i) prior to the Participant’s Date of Termination or
(ii) if the Participant has retired prior to such Change of Control Event and is
Post-Retirement Eligible, following the Participant’s Date of Termination.”    
5.   Section 3 is hereby amended to delete from Section 3(c) the phrase “or
Early Retirement Date (as such term is defined in the Company’s Retirement
Plan).”     6.   Section 3 is hereby amended to add a Section 3(d):         “(d)
Notwithstanding any provision to the contrary in this Award Agreement, if the
Participant is Post-Retirement Eligible, the Participant shall, subject to the
satisfaction of the conditions in Section 10, be eligible to vest, in accordance
with the Vesting Schedule above in this Section 3, in the installments of the
Covered Shares of the Stock Option that remain unvested on the Date of
Termination as follows:

              Percentage of Unvested Installments of Covered Shares of     the
Stock Option Eligible to be Earned by the Age at Retirement   Participant
54 and earlier
    0 %
55
    60 %
56
    65 %
57
    70 %
58
    75 %
59
    80 %
60 and beyond
    100 %

  7.   The last paragraph of Section 3 is amended to read as follows:        
“Nothing in this Award Agreement shall be construed to affect the application of
Section 12.6 of the Plan (relating to Change of Control) to the extent such
Section would otherwise be applicable.”

2



--------------------------------------------------------------------------------



 



  8.   Section 4 is hereby amended to read as follows:         “Term of Stock
Option. The Stock Option shall cease to be exercisable on the earliest to occur
of:

  (a)   The Expiration Date set forth on the Cover Page.     (b)   If the
Participant’s Date of Termination occurs by reason of death, the three-year
anniversary of such Date of Termination.     (c)   If the Participant’s Date of
Termination occurs by reason of Disability, the one-year anniversary of such
Date of Termination.     (d)   If the Participant’s Date of Termination occurs
by reason of the Participant’s retirement and the Participant is Post-Retirement
Eligible, the Expiration Date of the Stock Option; provided, however, if a
Non-Compliance Event (as defined in Section 10) occurs following such
retirement, the Stock Option shall cease to be exercisable on the one-year
anniversary of such Non-Compliance Event.     (e)   If (i) the Participant’s
Date of Termination occurs by reason of the Participant’s retirement, (ii) the
Date of Termination occurs on or after the Participant’s Normal Retirement Date,
and (iii) the Participant is not Post-Retirement Eligible, the three-year
anniversary of such Date of Termination (or such later date as may be permitted
by the Committee).     (f)   If the Participant’s Date of Termination occurs
under circumstances in which the Participant is entitled to severance benefits
from the Company, a Subsidiary of the Company, or an Affiliated Entity under an
employment agreement or severance agreement, the last day of the Severance
Period. The “Severance Period” shall be the longer of:

  (i)   the period beginning on the Date of Termination and continuing through
the end of the period during which such severance benefits are paid to the
Participant; or     (ii)   the period described in the following clause (b), if
the amount of the Participant’s severance benefits is determined in whole or in
part as being equal to the product of (a) the Participant’s salary rate,
multiplied by (b) a period over which such benefit would be computed.

  (g)   If the Participant’s Date of Termination occurs and Sections (b), (c),
(d), (e) and (f) are not applicable, the three-month anniversary of such Date of
Termination.”

3



--------------------------------------------------------------------------------



 



  9.   By adding a new Section 10 that provides as follows:

  “10. Conditions to Post-Retirement Vesting.     (a)   Notice of and Conditions
to Post-Retirement Vesting. If the Participant is Post-Retirement Eligible, the
Company shall, within a reasonable period of time prior to the Participant’s
Date of Termination, notify the Participant that the Participant has the right
to continue to vest following the Date of Termination in any unvested
installments of Covered Shares of the Stock Option (each such unvested
installment, an “Installment”), provided that the Participant executes and
delivers to the Company, with respect to each such Installment, the following
documentation: (i) a non-disclosure letter agreement, in the form attached as
Exhibit B, (a “Non-Disclosure Agreement”) on or before January 1 of the year in
which such Installment vests pursuant to the Vesting Schedule (or, with respect
to the calendar year in which the Date of Termination occurs, on or before the
Date of Termination), and (ii) a compliance certificate, in the form attached as
Exhibit C, (a “Compliance Certificate”) indicating the Participant’s full
compliance with the Non-Disclosure Agreement on or before November 1 of the year
in which such Installment vests pursuant to the Vesting Schedule.     (b)  
Consequences of Failure to Satisfy Vesting Conditions. In the event that, with
respect to any given Installment, the Participant fails to deliver either the
respective Non-Disclosure Agreement or Compliance Certificate for such
Installment on or before the date required for the delivery of such document
(such failure, a “Non-Compliance Event”), the Participant shall not be entitled
to vest in any unvested Installments that would vest from and after the date of
the Non-Compliance Event and the Company shall be authorized to take any and all
such actions as are necessary to cause such unvested Stock Options to not vest
and to terminate. The only remedy of the Company for failure to deliver a
Non-Disclosure Agreement or a Compliance Certificate shall be the failure to
vest in, and cancellation of, any unvested Installments then held by the
Participant.”

     The Agreements are not amended in any respect except as herein provided.
This Amendment is not intended and shall not be construed as increasing the
aggregate number of shares of Common Stock subject to the Stock Options under
the Agreements.
     All capitalized terms used in this Amendment shall have the same meaning
ascribed to them in the Plan and the Agreements unless specifically denoted
otherwise.
[SIGNATURES APPEAR ON FOLLOWING PAGE]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the day
and year first above written.

              “Company”   Devon Energy Corporation, a Delaware corporation    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
           
“Participant”
           
 
 
 
   

5



--------------------------------------------------------------------------------



 



EXHIBIT A
Nonqualified Stock Option Award Agreements
Subject to Amendment

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Form of Non-Disclosure Agreement
[Insert Date]
Devon Energy Corporation
20 North Broadway
Oklahoma City, OK 73102
Re:     Non-Disclosure Agreement
Ladies and Gentlemen:
     This letter agreement is entered between Devon Energy Corporation (together
with its subsidiaries and affiliates, the “Company”) and the undersigned (the
“Participant”) in connection with that certain Amendment to Nonqualified Stock
Option Award Agreements (the “Amendment”) dated                     , 2008
between the Company and the Participant. All capitalized terms used in this
letter agreement shall have the same meaning ascribed to them in the Amendment
unless specifically denoted otherwise.
     The Participant acknowledges that, during the course of and in connection
with the employment relationship between the Participant and the Company, the
Company provided and the Participant accepted access to the Company’s trade
secrets and confidential and proprietary information, which included, without
limitation, information pertaining to the Company’s finances, oil and gas
properties and prospects, compensation structures, business and litigation
strategies and future business plans and other information or material that is
of special and unique value to the Company and that the Company maintains as
confidential and does not disclose to the general public, whether through its
annual report and/or filings with the Securities and Exchange Commission or
otherwise (the “Confidential Information”).
     The Participant acknowledges that his position with the Company was one of
trust and confidence because of the access to the Confidential Information,
requiring the Participant’s best efforts and utmost diligence to protect and
maintain the confidentiality of the Confidential Information. Unless required by
the Company or with the Company’s express written consent, the Participant will
not, during the term of this letter agreement, directly or indirectly, disclose
to others or use for his own benefit or the benefit of another any of the
Confidential Information, whether or not the Confidential Information is
acquired, learned, attained or developed by the Participant alone or in
conjunction with others.
     The Participant agrees that, due to his access to the Confidential
Information, the Participant would inevitably use and/or disclose that
Confidential Information in breach of his confidentiality and non-disclosure
obligations if the Participant worked in certain capacities or engaged in
certain activities for a period of time following his employment with the
Company, specifically in a position that involves (i) responsibility and
decision-making authority or input at the executive level regarding any subject
or responsibility, (ii) decision-making responsibility or input at any
management level in the Participant’s individual area of

 



--------------------------------------------------------------------------------



 



assignment with the Company, or (iii) responsibility and decision-making
authority or input that otherwise allows the use of the Confidential Information
(collectively referred to as the “Restricted Occupation”). Therefore, except
with the prior written consent of the Company, during the term of this letter
agreement, the Participant agrees not to be employed by, consult for or
otherwise act on behalf of any person or entity in any capacity in which he
would be involved, directly or indirectly, in a Restricted Occupation. The
Participant acknowledges that this commitment is intended to protect the
Confidential Information and is not intended to be applied or interpreted as a
covenant against competition.
     The Participant further agrees that, during the term of this letter
agreement, the Participant will not, directly or indirectly on behalf of a
person or entity or otherwise, (i) solicit any of the established customers of
the Company or attempt to induce any of the established customers of the Company
to cease doing business with the Company, or (ii) solicit any of the employees
of the Company to cease employment with the Company.
     This letter agreement shall become effective upon execution by the
Participant and the Company and shall terminate on December 31, 200___. [NOTE:
Insert date that is the end of the calendar year of the letter agreement.]
     If you agree to the above terms and conditions, please execute a copy of
this letter agreement below and return a copy to me.

         
 
  “PARTICIPANT”    
 
       
 
 
 
[Name of Participant]    

THE UNDERSIGNED HEREBY ACCEPTS AND AGREES TO THE TERMS SET FORTH ABOVE AS OF
THIS ___ DAY OF                     , ___.

             
 
  “COMPANY”        
 
           
 
  DEVON ENERGY   CORPORATION    
 
           
 
  By:        
 
  Name:        
 
  Title:        
 
     
 
   

2



--------------------------------------------------------------------------------



 



EXHIBIT C
Form of Compliance Certificate
     I hereby certify that I am in full compliance with the covenants contained
in that certain letter agreement (the “Agreement”) dated as of
                    , ___ between Devon Energy Corporation and me and have been
in full compliance with such covenants at all times during the period ending
October 31, ___.

     
 
   
 
  [Name of Participant]

Dated:                                         

 